Case 1:21-cv-00365-JPH-TAB Document 62 Filed 07/23/21 Page 1 of 2 PageID #: 392




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION

 DEBORAH WALTON,                                )
                                                )
                            Plaintiff,          )
                                                )
                       v.                       )    No. 1:21-cv-00365-JPH-TAB
                                                )
 BMO HARRIS BANK N.A.,                          )
 EQUIFAX INC.,                                  )
 TRANS UNION,                                   )
                                                )
                            Defendants.         )

                                          ORDER

       Plaintiff, Deborah Walton, has filed a motion for judgment on the

 pleadings against Defendant Equifax, Inc. Dkt. 60. In support, she argues

 that she served Equifax with her amended complaint, yet they have not

 responded. Id. at 1. Those facts may support an entry of default. See Fed. R.

 Civ. P. 55(a) ("When a party . . . has failed to plead or otherwise defend, and

 that failure is shown by affidavit or otherwise, the clerk must enter the party's

 default."). But [w]hen a plaintiff moves for judgment on the pleadings, the

 motion should not be granted unless it appears beyond doubt that the

 nonmovant cannot prove facts sufficient to support its position, and that the

 plaintiff is entitled to relief." Scottsdale Ins. Co. v. Columbia Ins. Grp., Inc., 972

 F.3d 915, 919 (7th Cir. 2020).

       Here, Ms. Walton's motion does not address which facts in her complaint

 entitle her "beyond doubt" to a judgment in her favor on the merits. Id.; see




                                            1
Case 1:21-cv-00365-JPH-TAB Document 62 Filed 07/23/21 Page 2 of 2 PageID #: 393




 dkt. 60. The motion for judgment on the pleadings is therefore DENIED

 without prejudice.

 SO ORDERED.

 Date: 7/23/2021




 Distribution:

 DEBORAH WALTON
 P.O. Box 598
 Westfield, IN 46074

 Corporation Service Company
 R/A for Equifax Information Services
 135 North Pennsylvania St., Suite 1610
 Indianapolis, IN 46204

 Jacob V. Bradley
 QUARLES & BRADY LLP (Indianapolis)
 jacob.bradley@quarles.com

 Lucy Renee Dollens
 QUARLES & BRADY LLP (Indianapolis)
 lucy.dollens@quarles.com

 Andrew M. Lehmann
 SCHUCKIT & ASSOCIATES P.C.
 alehmann@schuckitlaw.com

 Evan Rutter
 SCHUCKIT & ASSOCIATES P.C.
 erutter@schuckitlaw.com




                                      2
